AFTER REMAND
BOWEN, Judge.
Pursuant to the decision of the Alabama Supreme Court in Pardue v. State, 571 So.2d 333 (Ala.1990), the defendant’s conviction of burglary in the first degree is affirmed.
The judgment of this Court affirming the defendant’s conviction for escape in the second degree remains unchanged. Pardue v. State, 571 So.2d 320 (Ala.Cr.App.1989).
The judgment of this Court directing the trial court to vacate one of the theft convictions (counts 3 and 4) and to resentence the defendant accordingly and properly under Alabama’s Habitual Felony Offender Act remains unchanged. The trial court is directed to the instructions contained in the opinion of this Court dated September 29, 1989, for direction.
AFFIRMED ON COUNT ONE (second degree escape) and COUNT TWO (first degree burglary);
REMANDED WITH INSTRUCTIONS ON COUNT THREE (first degree theft) and COUNT FOUR (second degree theft).
All Judges concur